                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-7329 MWF (SKx)                                       Date: December 11, 2018
Title       Jose Mendez v. R. Family Inc., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                 Not Present                                         Not Present

Proceedings: (IN CHAMBERS) THIRD ORDER TO SHOW CAUSE RE: DISMISSAL
             FOR LACK OF PROSECUTION

       On October 31, 2018, the Court issued an Order to Show Cause Re:
Dismissal for Lack of Prosecution (“First OSC”), requiring a response by
November 19, 2018. (Docket No. 9). On November 16, 2018, in response to the
First OSC, Plaintiff filed a Proof of Service which reflected that service was
completed on October 26, 2018, prior to the issuance of the First OSC. (Docket
No. 10). A response to the Complaint was due November 16, 2018.

      After Plaintiff did nothing to further prosecute this action, the Court issued a
Second Order to Show Cause (“Second OSC”) on November 27, 2018, requiring a
response by December 7, 2018. (Docket No. 11). On December 6, 2018, in
response to the Second OSC, Plaintiff filed a Request for Clerk to Enter Default.
(Docket No. 12).

       On December 10, 2018, the Clerk issued a Notice of Deficiency Re: Request
for Clerk to Enter Default. (Docket No. 13). The Clerk noted that the Request for
Clerk to Enter Default did not include a declaration as required by Federal Rules of
Civil Procedure, Rule 55(a).

///


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 18-7329 MWF (SKx)                            Date: December 11, 2018
Title       Jose Mendez v. R. Family Inc., et al.

     Because the Court has already issued two Orders to Show Cause, and
warned that it would not issue another, it is reluctant to grant Plaintiff an extension.
However, the Court will permit Plaintiff to correct the Request for Clerk to Enter
Default.

       IT IS HEREBY ORDERED that Plaintiff shall correct and re-file a Request
for Clerk to Enter Default Against Defendant R. Family Inc. no later than
DECEMBER 14, 2018. Failure to re-file a proper Request will result in dismissal
of this action.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                               Initials of Preparer: RS/sjm




CV-90 (03/15)                        Civil Minutes – General                     Page 2 of 2
